Title: To James Madison from Ferdinand R. Hassler, 24 November 1825
From: Hassler, Ferdinand R.
To: Madison, James


        
          Excellent Sir
          New York 24th. Novr. 1825.
        
        I take the Liberty herewith to present to You a Copy of my papers upon the Coast Survey which had remained in Manuscript with the philosophical Society of Philadelphia since 1819.
        I shall extreemly gratified if the manner in which You will see by it that this work was introduced and intended to make more extensively usefull continues to meet the aprobation which You have been so Kind to give in time to them when presented to You in time and give You the satisfaction at which I aimed in the execution of the trust You had laid in me. I have the honor to be with particular esteem & respect Most Excellent Sir Your most obt. hle. St.
        
          F: R: Hassler
        
      